ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_06_FR.txt. OPINION DISSIDENTE DE M. WINIARSKI

Dans sa conclusion subsidiaire finale, le Gouvernement suisse
demande à la Cour de se déclarer compétente pour décider si les
Etats-Unis d'Amérique sont tenus de soumettre le différend relatif
à la validité de la réclamation suisse, soit à l’arbitrage, soit à la
procédure de conciliation. Pour le cas où la Cour accepterait de se
déclarer compétente, le Gouvernement suisse formule une série de
conclusions de fond présentant différentes modalités de la demande
formulée dans la requête, modalités qui sont sans intérêt pour la
question ici examinée.

En retenant la troisième exception du Gouvernement des États-
Unis en ce qui concerne cette demande subsidiaire, la Cour déclare
inadmissible la procédure de fond qui pourtant aurait pu conduire
au règlement du différend sur ce point. Je ne peux me rallier à cette
décision.

L’argument du Gouvernement des États-Unis est que les deman-
des subsidiaires visent le même but que la demande principale, à
savoir la restitution à l’Interhandel des avoirs se trouvant aux
Etats-Unis et par lui réclamés. « Bien qu’elles évitent d'employer
le mot restitution, les conclusions subsidiaires ne sont que des
moyens accessoires de chercher à obtenir la restitution souhaitée. »

La Cour n’a pas à apprécier le but qu’a pu se proposer le Gouver-
nement suisse en formulant sa demande subsidiaire relative à
Varbitrage et à la conciliation. Cette demande se présente comme
distincte de la demande principale et doit être examinée comme telle.
Son objet est nettement défini. Elle est née du refus du Gouverne-
ment des Etats-Unis de soumettre à l'arbitrage le différend relatif
à l’Interhandel et, selon le Gouvernement suisse, ce différend est
susceptible d’être réglé sur la base de l'Accord de Washington et du
Traité de 1931. Ici, il ne s’agit pas de la protection des droits et des
intérêts du ressortissant dont son gouvernement épouse la cause;
il s’agit des droits et des obligations qui découlent directement pour
les États des instruments internationaux qu’ils ont signés et pour
ce genre de différend la règle relative à l'épuisement des recours
internes ne s'applique pas.

Comme l'arrêt l'indique, la raison de la règle est de permettre à
l'État où les droits d’un ressortissant étranger auraient été lésés en
violation du droit international, d'y remédier par ses propres
moyens dans le cadre de son ordre juridique interne. Or, quand il
s’agit des droits et obligations découlant directement pour les deux
États de leurs traités et accords, il ne peut être question de régler
un tel différend par la voie de recours internes. Les tribunaux des

8x
84 INTERHANDEL (OPIN. DISS. DE M. WINIARSKI)

États-Unis sont compétents pour statuer sur les droits d’un res-
sortissant suisse; ils n’ont aucune compétence pour statuer sur
l'existence d’une obligation pour les Etats-Unis de se soumettre à
l'arbitrage ou à la conciliation. Les problèmes de droit se posent ici
sur des plans différents; leur solution doit être différente. A mon
avis, la troisième exception préliminaire devrait être rejetée. Si la
Cour était d’avis qu'il n’est pas possible, au stade actuel de la
procédure, de rejeter l'exception sans préjuger une question de
fond, ou au moins si elle estimait qu’il n’est pas possible d'établir
avec certitude que les conséquences du rejet n’affecteraient pas le
fond, elle pourrait suivre des précédents et joindre l’exception au
fond, ce qui permettrait de reprendre la procédure et de régler le
différend par un seul et même arrêt.

Pour motiver la décision, deux raisons sont avancées, que je ne
peux pas partager.

Tout d’abord, l’arrêt dit qu'un seul et même intérêt, celui de
l’Interhandel, est à la base de la procédure reprise par cette société
devant les tribunaux des États-Unis et de la présente procédure
internationale; cet intérêt devrait déterminer la portée de l’action
intentée par le Gouvernement suisse dans ses deux conclusions. A
supposer qu’un seul et même intérêt soit à la base des deux actions,
il est difficile d'admettre que cette considération, comme celle d’un
seul et même but, puisse l'emporter sur les raisons qui limitent la
règle de l’épuisement des recours internes aux cas de réclamations
des particuliers. Dans le cas ici envisagé l’action formulée dans
la conclusion subsidiaire tend à obtenir la reconnaissance de
l'obligation des Etats-Unis à se soumettre à l'arbitrage ou à la
conciliation, et le Gouvernement suisse peut avoir un intérêt très
important à voir la Cour ouvrir devant lui la voie du droit qui lui
a été déniée.

D'autre part, une décision de la Cour rejetant la troisième excep-
tion des États-Unis en ce qui concerne la demande subsidiaire
n’affecterait en rien le droit du tribunal arbitral, s’il venait à être
constitué, d'appliquer, le cas échéant, en toute indépendance la
règle de l'épuisement des recours internes, tandis que la procédure
de conciliation n’a pas à se conformer à cette règle.

Pour toutes ces raisons, je ne peux pas me rallier à la décision
de la Cour déclarant irrecevable la requête du Gouvernement suisse
formulée dans la conclusion subsidiaire.

(Signé) B. WINIARSKI.
